Motion by the People to dismiss the appeals by defendants, as limited by their brief, from so much of an order of the County Court, Suffolk County (Rohl, J.), dated May 17,1983, as denied their motions to dismiss the indictments against them on the ground that they had been denied their right to a speedy trial. Motion granted; the appeals are dismissed. The right to appeal in a criminal action is purely statutory ('Matter ofSantangello v People, 38 NY2d 536; People v Zerillo, 200 NY 443). No appeal lies from an intermediate order denying dismissal of an indictment. The issues involved may only be reviewed on appeal from a judgment of conviction (CPL 450.10, 450.15; People ex rel. McLaughlin v Monroe, 44 AD2d 575). In the instant case, defendants have taken no appeal from the judgments of conviction rendered in the County Court, Suffolk County, on October 28, 1983, convicting them of grand larceny in the third degree, upon their pleas of guilty. The County Court’s prior order denying dismissal of the indictments, thus, is not reviewable and, accordingly, defendants’ purported appeals therefrom must be dismissed. Mangano, J. P., Gibbons, Thompson and Rubin, JJ., concur.